Citation Nr: 1448422	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The record reflects the Veteran is service connected for schizophrenia, paranoid, competent, evaluated as 70 percent disabling; bronchial asthma, evaluated as 30 percent disabling; and residuals, right knee injury with degenerative joint disease, evaluated as 10 percent disabling.  The Veteran has also been assigned a total disability rating due to unemployability based upon service-connected disabilities (TDIU) effective from November 2009.

2.  The evidence does not demonstrate the Veteran has anatomical loss or loss of use of both feet or of one hand and one foot.  He is also not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.

3.  The Veteran's service-connected disabilities do not render him so helpless as to be in the need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to special monthly compensation (SMC) based on regular aid and attendance due to his service connected disabilities.  After a careful review of the record, the Board has determined that such entitlement is not warranted.  

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable, if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352. 

"Bedridden" will be a proper basis for the determination of being so helpless as to require regular aid and attendance of another and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. Id.  The particular personal functions, which the Veteran is unable to perform, should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  Id.

The record reflects that the Veteran does not meet any of the criteria required to receive entitlement to SMC based on the need for aid and attendance.  There is no evidence to suggest nor has the Veteran asserted that he has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; or is permanently bedridden.  Therefore, the Board will discuss below how the evidence does not show that the Veteran is so helpless as to be in need of regular aid and attendance of another person due to a service connected disability.

A review of the Veteran's most recent VA examination from January 2010 regarding his knee it states that he complained of right knee pain with weight bearing.  He wears a neoprene brace.  He complained of occasional swelling, frequent giving way if he is not wearing the brace and no history of locking.  His walking distance is limited to 50 yards due to low back pain and his standing time is limited to five to ten minutes due to the back pain.  He does not have increased limitation with repetitive use.  He not does not have flare-ups of knee pain.  

The Veteran submitted two aid and attendance examinations in support of his claim.  The February 2011 examination completed by V.M.N., M.D., reported disabilities of chronic low back pain and knee pain and depression/schizophrenia.  The physician specifically noted that the disability that restricted the listed activities was the chronic low back and knee pain.  The physician indicated the Veteran could feed himself but was not able to prepare his own meals.  The physician indicated the Veteran needed assistance in bathing and hygiene but provided no further explanation.  The Veteran was not blind, did not require nursing home care, did not require medication management and was able to manage his own finances.  The physician noted the Veteran had a limping gait and noted that fine movement of the upper extremities was okay.  There was decreased range of motion of the spine with straight leg raising.  The physician indicated the Veteran required assistance for chores, transportation and shopping.

The physician attached a February 2011 VA outpatient treatment note in support of the application and explained that the back pain was not bothersome as long as the veteran could sit down but he indicated he needed help with chores, transportation, shopping and cooking at times.  Knee pain was rated as a 5 on a scale of 10 and clinical examination at that time noted some crepitus of the knees and decreased range of motion of the back with raising to about 30 degrees bilaterally.  

The Veteran also submitted a May 2012 examination for SMC completed by T.A., M.D.  Dr. A. reported that lumbar radiculopathy, lumbar stenosis and facet arthropathy are the disabilities that cause him to need SMC.  Dr. A. indicated that the knee pain, low back and leg pain were the disabilities that resulted in restrictions and explained that while the Veteran could feed himself, he had trouble preparing meals as he had trouble standing in front of the stove or counter.  Dr. A. indicated that the Veteran did not need assistance in bathing and tending to hygiene.  The Veteran was not blind, did not require nursing home care, did not require medication management and could manage his own finances.  Upper limbs were noted to have normal functioning but lower extremity knee degenerative joint disease restricted motion and limited weight bearing.  The lumbar radiculopathy also caused knee buckling and weakness.  The back had decreased range of motion.  The veteran had very poor ability to tolerate any length of standing, walking, bending, twisting or lifting.  He could leave the house as needed to travel to appointments.  

A February 2013 VA preoperative procedure record noted the Veteran had full self-care in ambulation, bathing, dressing, feeding, foot care/hygiene, grooming, mouth care and toileting.  However, VA treatment records in January and April 2012 concerning the low back indicate the back pain was very distressing, could be severe and was affecting household chores, duties, and physical activities such as laundry and lifting.  He could not stand for long because of the back and could not walk for long because of the knees.  

There is also another treatment note from July 2013 where the Veteran informs his VA physician assistant that he suffers from lifestyle limitations due to his back pain and cannot bend, twist, stoop, stand or walk for length of time without significant back pain.  

In May 2012, the Veteran submitted a statement in support of his claim.  On this statement, he also discusses the pain in his lower back.  However, he does not discuss how his service-connected disabilities affect his ability to care for himself.  

The Veteran also submitted a March 2011 statement to support his claim from J.F., whom the Veteran describes as his common law wife.  In this statement, J.F. states that she has lived with the Veteran for eight months and that because of the Veteran's back condition she does all of the "normal and menial" chores, takes the Veteran to his doctor's appointments, and generally takes care of the Veteran's overall well-being.  However, the Board notes once again that J.F. does not discuss how any of the Veteran's service connected disabilities affects his ability to take care of himself.  

Based upon the evidence of record, the Board finds the Veteran is not helpless nor is he in need of the regular aid and attendance of another person as a result of his service-connected disabilities. See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (3) (2011).  Rather, the evidence and the Veteran himself largely attribute the Veteran's need for assistance on limitations due to his lower back.  See February 2011, May 2012 examinations, February 2011 and July 2013 VA treatment records and statement of Veteran dated May 2012.  Unfortunately, the Veteran is not service connected for any type of lumbar or back disability.  While the February 2011 and May 2012 examinations also noted some limitations due to the knee, the Board notes that the clinical evidence such as the January 2010 VA examination and VA treatment records, do not support a finding that the knee is so severe that it results in the Veteran being unable to dress himself, maintain hygiene, adjust prosthetics, feed himself, attend to the wants of nature, or protect himself from hazards incident to his daily environment.  

While the Board is sympathetic to the Veteran's claims that his severe limitation of motion due to his back disability limits how much he can care for himself.  Nevertheless, the evidence of record does not show that the Veteran is so helpless as to need regular aid and attendance due to a service connected disability.  38 C.F.R. § 3.352(a).  The evidence in this case illustrates that his non service-connected back disability results in his need of personal assistance to perform at least some activities of daily living and as such, the Veteran does not meet the requirements of 38 C.F.R. § 3.352.  Therefore, the Board finds that entitlement to special monthly compensation based on the need for aid and attendance is not warranted and the benefit of the doubt does not apply in this case as the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107. 

In order to receive special monthly compensation based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) another service-connected disability rated at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011). In the present case, the Veteran is not in receipt of a 100 percent rating for a single service-connected disability in accordance with 38 U.S.C.A. § 1114(s) , and therefore, does not meet the threshold criteria for receipt of special monthly compensation based on being permanently housebound.  As noted above, the Veteran is currently in receipt of a 70 percent evaluation for PTSD. While he is in receipt of a 100 percent rating based on a TDIU, even if the Board considers the TDIU to be solely due to the PTSD, the Veteran's other service-connected disabilities are not rated as 60 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes, further, that the medical evidence of record shows that the Veteran is not permanently housebound.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime. 38 C.F.R. § 3.350(i).  Although the May 2012 examination noted the veteran could leave the house as needed for appointments, as explained above this examination considered the effect of non-service connected disabilities.  Furthermore, the other evidence of record does not support a finding that the Veteran is housebound.  In fact, a June 2013 statement of J.E. in support of the Veteran's marriage indicated she met the Veteran and V.P. at family functions and church.  The Board finds therefore, that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(s) .

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the present case, the RO sent a letter to the Veteran in March 2011 that fully addressed all of the notice elements.  The claim was readjudicated in an August 2013 supplemental statement of the case.  Accordingly, the duty to notify has been met. 

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes the Veteran's service treatment records, VA outpatient treatment records, VA examination reports, and lay statements from the Veteran and his partner.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


